         

Exhibit 10.52
September 18, 2008
Mr. Jon Feltheimer
Los Angeles, California 90049
RE: Amendment of Employment Agreement
Dear Mr. Feltheimer,
     Reference is hereby made to that certain agreement (the “Agreement”) dated
as of September 20, 2006 between Lions Gate Entertainment Corp. (“Lions Gate”)
and Jon Feltheimer (“Feltheimer”) with respect to Feltheimer’s employment by
Lions Gate. The purpose of this letter agreement is, for good and valuable
consideration, to amend certain provisions of the Agreement as follows:
     1. Section 6 of the Agreement is hereby amended and restated, effective
immediately, to include the following Sections 6(e):
“(e) Acceleration of Vesting Upon Death. In the event that this Agreement is
terminated pursuant to Section 14(a)(i) below, all RSUs and Options granted to
Feltheimer pursuant to this Agreement, to the extent outstanding and unvested,
will immediately accelerate and become fully vested as of the date of death.”
     Except as specifically amended hereby, the Agreement shall remain in full
force and effect without modification. This letter constitutes the entire
agreement among the parties with respect to modification of the Agreement and
any other matters related thereto, and supersedes all prior negotiations and
understandings of the parties in connection therewith.
AGREED AND ACCEPTED:

     
/s/ Jon Feltheimer
   
 
JON FELTHEIMER
   

Lions Gate Entertainment Corp.

     
/s/ Wayne Levin
   
 
By WAYNE LEVIN
   
Executive Vice-President and General Counsel
   

 